FILED

UNITED STATES DISTRICT COURT  2 8 

FOR THE DISTRICT OF COLUMBIA
Blunt, U.S. District & Bankruptcy

Courts for the District of Columbia

GARY EMERSON WEST, )
)
Petitioner, )
) Case: 1:15—cv-00640
v. ) Assigned To : Unassigned
) Assign. Date : 4/28/2015
JACOB J. LEW, etal., ) Descr'Pt'Oni Pro Se Gen. Clvul (F)
)
Respondents. )
MEMORANDUM OPINION

This matter is before the Court on petitioner’s application to proceed in forma pauperis
and his pro se petition for a writ of mandamus. The trial court has the discretion to decide
whether a pleading is frivolous, and such ﬁnding is appropriate when the facts alleged are
irrational or wholly incredible. Demon v. Hernandez, 504 U.S. 25, 33 (1992); see Neitzke v.
Williams, 490 US. 319, 325 (1989) (“[A] complaint, containing as it does both factual
allegations and legal conclusions, is frivolous where it lacks an arguable basis either in law or in
fact”). Having reviewed the petition, the Court concludes that what factual contentions are

identiﬁable are baseless and wholly incredible. Furthermore, the allegations of the petition
“constitute the sort of patently insubstantial claims” that deprive the Court of subject matter
jurisdiction. T ooley v. Napolitano, 586 F.3d 1006, 1010 (DC. Cir. 2009). The petition therefore
will be dismissed with prejudice.

An Order accompanies this Memorandum Opinion.

 
 

DATE: 4 12(9)“) strict Judge